Citation Nr: 1454520	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-48 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether severance of service connection for polysubstance abuse was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge and Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Regional Office (RO) in Denver, Colorado that severed service connection for polysubstance abuse.  The Veteran timely appealed.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran testified before the undersigned during an August 2012 hearing at the RO.  A copy of the transcript is associated with VBMS.

In February 2014, the Board denied the Veteran's claim.  He appealed his case to the U.S. Court of Appeals for Veterans Claims (Court), and in an October 2014 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacated the portion of the Board decision that found severance of service connection for polysubstance abuse was proper, and remanded the matter to the Board for development consistent with the Joint Motion.  The case is now returned to the Board for further appellate action.


FINDING OF FACT

The accumulated medical evidence does not demonstrate clearly and unmistakably that the Veteran does not have polysubstance abuse related to his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Severance of service connection for polysubstance abuse was not proper, and restoration of service connection for polysubstance abuse is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous" (CUE).  See Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  The burden of proof in such case is on the Government.  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

CUE is defined as "a very specific and rare kind of error."  "It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has promulgated a three-pronged test to determine whether there is CUE in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In determining whether service connection will be severed, VA may and, in fact, must consider evidence that was generated after the original decision was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (a "severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous'" (quoting 38 C.F.R. § 3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (38 C.F.R. § 3.105(d) "clearly contemplates the consideration of evidence acquired after the original grant of service connection").

Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either due to, or the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Here, the Board clarifies a legal distinction between an award of secondary service connection for additional pathology and an award of a separate compensable rating for such pathology.  The award of secondary service connection for additional pathology that is related to a service-connected disability recognizes that such pathology is "part and parcel" of the service-connected disability, and must be considered in rating the underlying condition.  In contrast, the award of a separate compensable rating goes further, and acknowledges that the additional pathology produces separate and distinct symptoms that are not recognized in the rating criteria for the underlying disability. 

The parties to the aforementioned JMR agree that the RO's award of service connection for PTSD with mood disorder and polysubstance abuse did not involve clear and unmistakable error; thus, this benefit will be restored in the analysis below.

The report of a September 1986 VA examination reveals that there was insufficient evidence of PTSD; however, the examiner did note evidence of alcoholism in the Veteran's drinking pattern.

The report of a March 1989 VA examination includes an Axis I diagnosis of alcohol dependence; and an Axis II diagnosis of personality disorder, not otherwise specified.  The examiner at that time found insufficient clinical evidence to warrant a diagnosis of acute, delayed, or chronic PTSD.

During a November 2008 VA examination, in pertinent part, the examiner diagnosed polysubstance abuse, reported to be in current remission; and opined that this condition was secondary to the Veteran's PTSD and mood disorder, and associated with combat activities.  In support of the opinion, the November 2008 examiner reasoned that the Veteran reported an extensive history of using alcohol and substances dating back to active service, and even while hospitalized with his gunshot wound in 1968.

In February 2009, the RO granted service connection for PTSD with mood disorder and polysubstance abuse.

During a September 2009 VA examination, in pertinent part, the examiner opined that the Veteran's cocaine abuse was not secondary to his PTSD, but rather secondary to the Veteran's personality disorder.

In a November 2010 addendum, the September 2009 examiner reviewed the November 2008 examination report; and indicated that the variance between the two examination reports was because the Veteran had not previously reported that he started using cocaine almost as soon as he was in-country in Vietnam.  The September 2009 examiner explained that psychological evaluations rely heavily on the self-report of the Veteran; and that the narration provided by the Veteran in September 2009 supported the conclusion reached, which was different than that shown in the November 2008 examination report.

The RO severed service connection for polysubstance abuse, effective May 1, 2010.

In this case, the November 2008 examiner related the Veteran's polysubstance abuse to his service-connected PTSD with mood disorder.  The RO's award of service connection recognized that the polysubstance abuse was part and parcel of the service-connected PTSD with mood disorder.  

After a review of the record and argument presented in the October 2014 JMR, the Board cannot find that it is undebatable that the grant of service connection for polysubstance abuse was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).

The Board finds that the record contains some credible and competent evidence showing that the Veteran's polysubstance abuse is related to his PTSD.  In addition, while there is medical evidence indicating that the Veteran's polysubstance abuse independently preceded the actions in service that led to service connection, the November 2008 VA examiner opined that polysubstance abuse was secondary to the Veteran's PTSD and mood disorder, and associated with combat activities.  Thus, the November 2008 VA examiner's opinion did not constitute clear and unmistakable evidence against the grant of service connection.  Therefore, the Board concludes that the February 2009 RO grant of service connection for PTSD with mood disorder and polysubstance abuse did not involve clear and unmistakable error.  Accordingly, severance on the basis of clear and unmistakable error was not proper.  See 38 C.F.R. §§ 3.105(d), 3.303 (2013).  The claim to restore service connection for polysubstance abuse is granted.


ORDER

Severance of service connection for polysubstance abuse was not proper; restoration of service connection for polysubstance abuse is granted.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


